 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YORK RISK SERVICES GROUP, INC., a                No. 2:18-cv-0535 KJM DB
      New York Corporation,
12

13                       Plaintiff,                    ORDER
14           v.
15    DIAMOND BAKER & MITCHELL,
      LLP., a California Limited Liability
16    Partnership, and CRAIG A. DIAMOND, a
      California resident,
17

18                       Defendants.
19

20          On May 24, 2019, plaintiff filed a motion for a protective order. (ECF No. 18.) The

21   motion is scheduled for hearing before the undersigned on June 21, 2019, pursuant to Local Rule

22   302(c)(1). (ECF No. 20.) On June 7, 2019, defendants filed an opposition. (ECF No. 21.) On

23   June 14, 2019, the parties filed a Joint Statement and plaintiff filed a reply. (ECF Nos. 22 & 23.)

24          However, pursuant to Local Rule 251, other than a brief notice of motion and motion

25   “scheduling the hearing date,” the parties’ Joint Statement re Discovery Disagreement should

26   have contained “[a]ll arguments and briefing that would otherwise be included in a memorandum

27   of points and authorities supporting or opposing the motion[.]” Local Rule 251(a)-(c). In this

28   regard, aside from the Joint Statement, “no separate briefing shall be filed.” Local Rule 251(c).
                                                       1
 1           Moreover, the undersigned’s Standard Information regarding discovery disputes set forth

 2   on the court’s web page explains that joint statements filed before the undersigned shall not

 3   exceed twenty-five pages, excluding exhibits.1 See

 4   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

 5   judge-deborah-barnes-db. Here, the parties’ combined briefing exceeds the undersigned’s

 6   twenty-five-page limit. Additionally, the parties’ joint statement fails to comply with the

 7   requirements set forth in Local Rule 130 “GENERAL FORMAT OF DOCUMENTS.” (ECF No.

 8   22.)

 9           Accordingly, IT IS HEREBY ORDERED that:

10           1. The June 21, 2019 hearing of plaintiff’s motion for a protective order (ECF No. 18) is

11   continued to July 26, 2019; and

12           2. On or before July 19, 2019, the parties shall file a joint statement that complies with

13   the Local Rules and the undersigned’s Standard Information.

14   Dated: June 19, 2019

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\york0535.js.cont.hrg
24

25

26
27
     1
       The parties are advised that title pages, tables of contents, tables of citations, etc., all count
28   toward the twenty-five-page limit.
                                                         2
